FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of April 2010 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated April 28, 2010, announcing that Registrant will release its financial results for the first quarter 2010, on Tuesday, May 11, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated April 29, 2010 By: /s/ Rachel Prishkolnik Rachel Prishkolnik Corporate Secretary Gilat's First Quarter 2010 Earnings Conference Call Scheduled for 9:30AM ET on May 11, 2010 Petah Tikva, Israel, April 28, 2010 – Gilat Satellite Networks Ltd. (Nasdaq: GILT) today announced that it will release its first quarter 2010 financial results on Tuesday, May 11, 2010. Following the earnings announcement, Gilat will host a conference call at 9:30 AM ET. To access the conference call, participants from the U.S. should dial (888) 281-1167 and international participants should dial (972) 3-918-0610.The quarterly presentation may be accessed through the Company’s website at www.gilat.com prior to the call. A replay of the call will be available beginning at approximately 12:00 PM ET, May 11, 2010 until May 13, 2010 at 12:00 PM. To listen to the replay, U.S. participants should call (888) 254-7270 and international participants should call (972) 3-925-5936. The conference call will also be available as a webcast on the Company’s website at www.gilat.com and will be archived for 30 days. About Gilat Satellite Networks Ltd. Gilat Satellite Networks Ltd. is a leading provider of products and professional services for satellite-based broadbandcommunications networks worldwide. Gilat was founded in 1987 and has shipped over 750,000 Very Small Aperture Terminals (VSATs) to more than 85 countries across six continents. Gilat’s headquarters is located in Petah Tikva, Israel. The Company has 16 sales and service offices worldwide. Gilat markets a full line of high-performance VSATs under the SkyEdge™ and SkyEdge II Product Family. Gilat's wholly-owned subsidiary, Spacenet Inc., is a leading provider of managed services in North America to the business and government segments. For more information, please visit www.gilat.com. Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words “estimate”, “project”, “intend”, “expect”, “believe” and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat’s products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat’s products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company’s proprietary technology and risks associated with Gilat’s international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat’s business, reference is made to Gilat’s reports filed from time to time with the Securities and Exchange Commission. Investor Relations Contact: Tom Watts Watts Capital Partners, LLC Tel: +1 (212)-735-8920 twatts@wattscapital.com
